PD-1505-15
                         NO,




ALFRED LEE RICE,
                                     $    IN THE COURT OF
           APPELLANT,

V.                                   $    CRIMINAL

THE STATE OF TEXAS,                       APPEALS
                                                        COURTOF CRIMINAL APPEALS
                                                     OF TEXAS
             APPELLEE,


                      MOTION FOR   EXTENTION TO FILE
                PETITION FOR DISCRETIONARY REVIEW (PDR)

TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS^6' AC08ta, C/erk
     NOW COMES, Alfred Lee Rice, appellant in this action and he

respectfully present's this Motion For Extention to file his,™,, _._. 11V,
                                                             "HLEDIN
Petition For Discretionary Review, (PDR), and moves thXsjRJo5itCRIMINALAPPFA'.S
to grant the requested extention, and in support he presents^/ £0 2C^J

the following thereof;
                                                                 Abel Acosta, Clerk
1). Appellant appealed to the 11th Court Of Appeal, Eastland
       Texas, Cause Number #ll-13-00302-Cr.
2). Appellant is seeking relief from a conviction in the 142nd
       District Court, Midland County, Cause Number #CR41089.
3). On October 30, 2015, the 11th Court of appeals Affrimed
       the conviction.

4). Appellant is requesting a (60)-day extention inwhich to
       properly prepare his petition for discretionary review.
5). Because of the lack of knowledge in law, and the limited
       time allowed in. the law library the additional time is
       needed, and appellant respectfully ask that the court ..:.;
       grant this foregoing motion and extend the due date until
       Janurary 28, 2016.
                                           RESPECTFULLY SUBMITTED,


                                                    ffim RlCE\ll888258
                         CERTIFICATE OF   SERVICE
      I certify that a true and correct copy of this.motion was

sent by first class mail to the court of cr^m^nal ^ppe^ads.

                                             ALFRED LEE RICE # 1888258


                                    (1)
  ALFRED LEE RICE #1888258
  ALLEN   B.   POLUNSKY UNIT

  3872 F.M.     350 SOUTH
  LIVINGSTON, TEXAS 77351




(1)